Dewey, J.
The plaintiff relies upon the case of Dobbins v. Commissioners of Erie County, 16 Pet. 435, as an authoritative decision governing the present case. Giving to that decision all the force and effect of a judgment of the highest tribunal, upon the question there raised, yet there arise, in the case at bar, two important questions for our considera*76tion. 1st. Was the plaintiff an officer of the United States, in any such sense as would entitle him to the immunities from taxation which were adjudged to attach to Dobbins as a captain of the United States revenue cutter? 2d. May not a tax upon “ income ” be assessed upon all citizens of Massachusetts residing therein, as well where such income is derived from the national government, by way of compensation for services rendered to it, as from any other source ?
As to the first point, we have looked in vain for any statute provision creating any such corps of United States officers as clerks in the post office. The practice has existed, it seems, of making such appointment of clerks on the recommendation of the local deputy postmaster to the postmaster general, and approval by him. The authority to employ these agents, and others of all the various grades, connected with the carrying and opening of the mails and conducting the concerns of the post office generally, is undoubtedly properly exercised by the post office department. But the St. of 1825, c. 275, which is understood to be particularly relied upon as the act regulating the post office department, does not, in terms, create any such office, or give any such character to these agents, as entitles them to be denominated public officers of the national government. It authorizes the employment of persons to assist in the various duties of taking care and custody, and the conveying of the mail, and prescribes the form of an oath to be taken by all such; and money has, from time to time, been appropriated to pay the contingent expenses of the post office, which money has been in part applied to the payment of the clerks in the various post offices.
We do not perceive any thing in the statute regulating the post office department, or in the duties discharged by the plaintiff, as a clerk under the deputy postmaster, which should require us to recognize the service of the plaintiff as that of one holding a public office; certainly not an office of that character which entitles him to an exemption from the com mon burdens of taxation based upon actual income.
*77The case in 16 Pet. 435, already referred to, was essentially different. Dobbins was a captain of the United States revenue cutter. He was an officer of the United States, appointed by the president, under the provisions of a statute creating the office. It was a clear case of one holding an office under the United States government. The statute of Pennsylvania, under which the question arose, authorized the assessment of a tax “ upon all offices and posts of profit.” The tax was upon the office. The taxing power assumed to deal with him as one holding an office. In the case at bar, no such recognition of the party as a public officer exists^ and no tax was assessed upon the office.
It is not every employment in the United States service that constitutes the person thus employed an officer. Thus it has been held that a contractor for carrying the mail is not an officer of the United States government. Whitehouse v. Langdon, 10 N. Hamp. 331.
As it seems to us, the plaintiff has failed to bring him-seli within the case of Dobbins v. Commissioners of Erie County; not being an officer of the United States in any such sense as will exempt him from taxation in common, and in the like manner, with all other citizens and residents of Massachusetts. He is therefore liable to taxation “ for income,” and that as well for income derived from compensation for services rendered to the national government, as from any other source.
2. This view of the case renders it unnecessary to express any opinion upon the second question, viz. whether a tax “ upon income ” may not well be assessed upon one holding a public office under the general government, and where “ the income,” which' is the subject of taxation, is the compensation received as allowance for services rendered in such public office. This question we do not propose to examine particularly, much less to decide ; but we deem it proper to say that such form of taxation may present a different question, and authorize a different decision, from that in Dobbins’s case, 16 Pet. 435. The tax upon income is not a tax upon the office-directly. It would seem to be only carrying out the great prin*78cip’e of assessing taxes proportionally and equally, according to the ability of the persons taxed. Its form is unobjectionable, pointed at no particular class, whether office-holders or otherwise, but embracing, as proper subjects of taxation, all who place themselves under the protection of our local government, and participate, in common with others, in the free enjoyment of our schools, our humane institutions, the protection of our laws and the benefits resulting from their due administration, our public ways, and all those beneficent objects for which these taxes are assessed. We are not disposed to assume, in advance, that the supreme court of the United States will decide that a tax “ upon income ” will be illegal, if assessed upon a resident of Massachusetts, deriving his mcome from the compensation allowed him for services as an officer of the United States. But, without expressing any further opinion on that point, we are all clearly of opinion that the plaintiff was, for the other reason already stated, subject to taxation for his “ income,” and that this tax was therefore properly demandable of him.